DETAILED ACTION
	Claims 1-20 are pending.  Claims 15-20 are withdrawn.
	All previously asserted 112 rejections are withdrawn because the claims were amended.
	All previously asserted prior art rejections are withdrawn in favor of new grounds of rejection.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 1-3, 8, 11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Furusawa et al (US 2014/0212780 A1), hereinafter “Furusawa,” in view of Du Bois etal (US 2014/0261178 Al), hereinafter “Du Bois” and Yasushi (EP 3142176).
Regarding claim 1, Furusawa teaches an apparatus comprising:

a control subsystem, in this case the control circuit (f 0038, fig. 1 item 41); an oxidizing agent input system arranged to provide an oxidizing agent to the cathode, in this case the intake and associated plumbing (f 0038, fig. 1 items 12 & right side of fuel cell); and
a fuel input subsystem arranged to provide gaseous fuel to the anode, in this case the hydrogen tank and associated plumbing (f 0038, fig. 1 items 21 & left side of fuel cell), wherein the fuel input subsystem includes:
a fuel pump arranged to pump gaseous fuel into the fuel input subsystem, in this case the hydrogen pump (f 0038 & 0071, fig. 1 item 28); and
a fuel-side valve arranged to adjust mass flow of the gaseous fuel to the anode, in this case the hydrogen supply valve (f 0038 & 0060-0061).
Furusawa does not teach that the fuel-side valve is a high-speed valve. However, Du Bois teaches a gas inlet comprising high speed valves (f 0007 & 0020). One with ordinary skill in the art would understand that substituting the high speed valves taught by Du Bois for those of Furusawa would enable high speed switching for required gas flows (see Du Bois f 0020), thereby facilitating improved system performance. Therefore, it would have been obvious to have provide high speed valves in order to enable rapid gas flow changes to the fuel cell and facilitate improved system performance.

Regarding claim 2, Furusawa further teaches that the fuel input subsystem includes a fuel accumulator that is arranged to store gaseous fuel, in this case the hydrogen tank (f 0038 & 0059, fig. 1 item 21). The limitation “to provide the gaseous fuel stored in the fuel accumulator to the fuel-side high-speed valve responsive to a drop in pressure in the gaseous fuel in the fuel input subsystem” is a functional limitation. As discussed in the rejection of claim 1, above, Furusawa and Du Bois teach all of the positively-recited structural limitations necessary to perform the recited function and thus render the claim obvious.
Regarding claim 3, the limitation “the fuel pump is a variable speed pump that is arranged to adjust a speed of the fuel pump based, at least in part, on a second control signal of the at least one control signal” is a functional limitation. As discussed in the rejection of claim 1, above, Furusawa and Du Bois teach all of the positively-recited structural limitations necessary to perform the recited function and thus render the claim obvious.
Regarding claim 8, Furusawa further teaches that the oxidizing agent input subsystem includes an oxidizing agent pump arranged to pump oxidizing agent into the oxidizing agent subsystem, in this case the air compressor (f 0038 & 0042, fig. 1 item 13).

The limitation “based on at least one of the signals of the at least one control signal” is a functional limitation. As discussed in the rejection of claim 1, above, Furusawa and Du Bois teach all of the positively-recited structural limitations necessary to perform the recited function and thus render the claim obvious.
Regarding claim 13, Furusawa further teaches that the oxidizing-agent-side and fuel-side valves are linked, in this case each valve’s operation is controlled by the control device (f 0051 & 0061).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Furusawa as applied to claim 1, above, and further in view of Koga (US 2013/0095403 A1).
Regarding claim 4, Furusawa does not teach the anode purge subsystem. However, Koga teaches a fuel cell system comprising an anode purge subsystem that provides inert gas to the fuel cell stack, in this case N2 gas can be introduced to the anode channel side from the N2 storage portion (f 0077). One with ordinary skill in the art would realize that including such a purge subsystem would prevent pressure changes in the fuel cell after shutdown from damaging the apparatus (see f 0079 & 0081), .
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Furusawa and Du Bois as applied to claim 1, above, and further in view of Arcelona et al (US 2015/0288006 Al), hereinafter “Arcelona.”
 Regarding claim 6, Furusawa does not teach the hot box. However, Arcelona teaches a fuel cell system comprising a hot box to insulate the fuel cell (f 0027, fig. 2 item 300). One with ordinary skill in the art would realize that including such a hot box would prevent damage caused by temperature variations during fuel cell operation (see f 0022), thereby facilitating improved fuel cell system operation and safety. Therefore, it would have been obvious to have included the hot box in order to facilitate improved fuel cell system operation and safety.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Furusawa as applied to claim 8, above, and further in view of Shurtleff et al (US 2008/0026269 Al), hereinafter “Shurtleff.”
20.    Regarding claim 9, Furusawa does not teach that the oxidizing pump is a variable speed pump. However, Shurtleff teaches a fuel cell system comprising a variable speed air flow pump whose speed is based on the power demands of the load powered by the fuel cell system (f 0020). One with ordinary skill in the art would realize that including such a variable speed pump would allow fuel cell operation to be adjusted to meet the demanded load (see f 0020), thereby facilitating improved fuel cell system operation. Therefore, it would have been obvious to have included a variable speed air pump in order to facilitate improved fuel cell system operation.
The limitations “arranged to adjust a speed of the oxidizing agent pump based, at least in part, on at least one signal of the at least one control signal, wherein the fuel pump is another variable speed pump that is arranged to adjust a speed of the fuel pump based, at least in part, on at least one control .
Response to Arguments
Applicant's arguments filed 01-08-2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Furusawa and Du Bois does not teach the limitation requiring a valve that adjusts the mass flow based on a load characteristic.  However, new reference Yasushi is now offered as teaching that limitation.

Allowable Subject Matter
Claims 5, 7, 10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729